EXHIBIT 10.26


EXECUTION COPY





SUPPORT AGREEMENT

        This SUPPORT AGREEMENT (this “Agreement”) is entered into as of July 29,
2005 by and among Fortezza Holdings S.à.r.l., a Luxembourg société à
responsabilité limitée (“Parent”), Beech Investment Corp., a corporation
incorporated under the laws of the Province of British Columbia and a
wholly-owned Subsidiary of Parent (“Subco”), Erik Dysthe (“Dysthe”), Erik Dysthe
Holdings, Inc., a British Columbia corporation (“Dysthe Holdings” and, together
with Dysthe, each a “Shareholder” and, collectively, the “Shareholders”), and,
for the purposes of Section 9 hereof only, MDSI Mobile Data Solutions Inc., a
corporation incorporated under the federal laws of Canada (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Arrangement Agreement (as defined below).

        WHEREAS, Parent, Subco and the Company propose to enter into an
Arrangement Agreement as of the date hereof (as the same may be amended,
restated or otherwise modified from time to time, the “Arrangement Agreement”)
providing for the acquisition by Subco of all of the outstanding common shares
in the capital of the Company (the “Common Shares”) for the cash consideration
set forth in the Arrangement Agreement (the “Transaction”);

        WHEREAS, each Shareholder is the record and beneficial owner of the
number of Common Shares set forth opposite such Shareholder’s name on Schedule A
attached hereto (such Common Shares, as the same may be adjusted by stock
dividend, stock split, recapitalization, combination or exchange of shares,
merger, amalgamation, consolidation, reorganization or other change or
transaction of or by the Company, together with Common Shares that may be
acquired after the date hereof by such Shareholder, including Common Shares
issuable upon the exercise of options or warrants to purchase Common Shares or
other securities exchangeable for or convertible into Common Shares (as the same
may be adjusted as aforesaid), being collectively referred to herein as the
“Subject Shares”); and

        WHEREAS, as a condition to their willingness to enter into the
Arrangement Agreement, Parent and Subco have requested that the Shareholders
enter into this Agreement.

        NOW, THEREFORE, to induce Parent and Subco to enter into, and in
consideration of their entering into, the Arrangement Agreement, and in
consideration of the promises and the representations, warranties and agreements
contained herein, the parties hereto agree as follows:

         1.    Representations and Warranties of the Shareholders. Dysthe and
Dysthe Holdings hereby represent and warrant to Parent and Subco jointly and
severally as follows:

              (a)    Authority. Dysthe has the requisite capacity to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
Dysthe Holdings has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by Dysthe
Holdings. This Agreement has been duly executed and delivered by each
Shareholder and, assuming this Agreement constitutes a legal, valid and binding
obligation of Parent and Subco, constitutes a legal, valid and binding
obligation of the Shareholders enforceable against the Shareholders in
accordance with its terms. Neither the execution,



--------------------------------------------------------------------------------



delivery or performance of this Agreement by the Shareholders nor the
consummation by the Shareholders of the transactions contemplated hereby will
(i) require any filing with, or permit, authorization, consent or approval of,
any United States (federal, state or local), Canadian (federal, provincial or
local), foreign or supra-national government, or governmental, regulatory or
administrative authority, agency or commission (“Governmental Body”), (ii)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, amendment, cancellation or acceleration under, or result in the
creation of any tax, lien, claim, charge, encumbrance or other restriction
(collectively, a “Lien”) upon any of the properties or assets of the
Shareholders under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, permit, concession, franchise,
contract, agreement or other instrument or obligation (a “Contract”) to which
either of the Shareholders is a party or by which either of the Shareholders or
any of their respective properties or assets (including their respective Subject
Shares) may be bound or (iii) violate any judgment, order, writ, preliminary or
permanent injunction or decree (an “Order”) or any statute, law, ordinance, rule
or regulation of any Governmental Body (a “Law”) applicable to such Shareholder
or any of such Shareholder’s properties or assets (including such Shareholder’s
Subject Shares), except any of the foregoing which would not impair such
Shareholder’s ability to perform his or its obligations under this Agreement.

              (b)     Subject Shares. Each Shareholder is the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of the Common Shares set forth opposite such
Shareholder’s name on Schedule A attached hereto and the certificates
representing such Subject Shares, if any, are now, and at all times during the
term hereof will be, held by such Shareholder, or by a nominee or custodian for
the benefit of such Shareholder, and such Shareholder has good and marketable
title to such Subject Shares and at all times during the term hereof and on the
Effective Date will have good and marketable title to such Subject Shares, in
each case, free and clear of any Liens, proxies, voting trusts or agreements,
understandings or arrangements, except for any such Liens or proxies arising
hereunder. Each Shareholder owns of record or beneficially no other Common
Shares and has no other rights to purchase or acquire any Common Shares other
than such Shareholder’s Subject Shares. The Subject Shares set forth opposite
each Shareholder’s name on Schedule A attached hereto constitute all of the
securities (as defined in Section 3(a)(10) of the Exchange Act) of the Company
beneficially owned, directly or indirectly by such Shareholder. Such Shareholder
has (and will have as of the date of the Meeting and the Effective Time) sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Sections 3(b) and 3(c) hereof, sole power to
exercise dissent rights (to the extent such rights are available) and sole power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Shareholder’s Subject Shares, in each case with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement.

              (c)     Brokers. No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the
Shareholders.



2



--------------------------------------------------------------------------------

               (d)     Other Agreements. Other than this Agreement and the
Arrangement Agreement, there are not as of the date hereof, and there will not
be at the date of the Meeting and the Effective Time, any shareholder
agreements, voting trusts or other agreements or understandings relating in any
way to any of the Subject Shares or to a Frustrating Transaction (as defined
below) or a Competing Transaction to which either Shareholder (or any of its or
his affiliates, representatives, or agents) is a party or to which it or he is
bound.

               (e)     Arrangement Agreement. Each Shareholder understands and
acknowledges that Parent and Subco are entering into the Arrangement Agreement
in reliance upon such Shareholder’s execution and delivery of this Agreement.

         2.     Representations and Warranties of Parent and Subco . Each of
Parent and Subco hereby represents and warrants to the Shareholders as follows:

               (a)     Authority. Each of Parent and Subco has the requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by each of Parent and Subco and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Parent and Subco. This Agreement has been duly executed
and delivered by each of Parent and Subco and, assuming this Agreement
constitutes a legal, valid and binding obligation of the Shareholders and the
Company, constitutes a legal, valid and binding obligation of Parent and Subco,
respectively, enforceable against Parent and Subco in accordance with its terms.

               (b)     Organization and Qualification. Parent is a société à
responsabilité limitée duly organized, validly existing and in good standing
under the laws of Luxembourg. Subco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of British
Columbia.

         3.     Covenants of the Shareholders. Until termination of this
Agreement pursuant to Section 12, the Shareholders, jointly and severally, agree
as follows:

               (a)     Neither Shareholder shall (i) tender into any take-over
bid, tender or exchange offer or otherwise sell, transfer, pledge, assign or
otherwise dispose of (collectively, “Transfer”), or enter into any Contract,
option or other arrangement (including any profit sharing arrangement) or
understanding with respect to the sale, transfer, pledge, assignment or other
disposition of the Subject Shares to any person other than Parent or Subco or
Parent’s designee, (ii) enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or otherwise, with respect to
the Subject Shares or otherwise relinquish control of the voting power with
respect to the Subject Shares, (iii) purchase or otherwise voluntarily acquire
any Common Shares or other securities of the Company, except for such other
securities as will constitute Subject Shares subject to the terms hereof,
(iv) take any other action that would in any way restrict, limit or interfere
with the performance of its or his obligations hereunder or the transactions
contemplated hereby or (v) do indirectly that which it or he may not do directly
in respect of the restrictions on its or his rights with respect to the Subject
Shares pursuant to this Section 3(a), including, but not limited to, the sale of
any direct or indirect holding company of the Shareholders or the granting of a
proxy on the shares of any



3



--------------------------------------------------------------------------------



direct or indirect holding company of the Shareholders which would have,
indirectly, the effect prohibited by this Section 3(a). Notwithstanding the
foregoing, (x) Dysthe may Transfer his Subject Shares pursuant to applicable
laws of descent and distribution or to any member of his Family Group (as
defined below) for tax or estate planning purposes and (y) Dysthe Holdings may
Transfer its Subject Shares to its Affiliates for tax or estate planning
purposes; provided, that, in each case, the restrictions contained in this
Agreement shall continue to be applicable to such Subject Shares after any such
Transfer; provided, further, that the transferees of such Subject Shares shall
have agreed in writing to be bound by the provisions of this Agreement which
affect the Subject Shares so transferred by executing an undertaking in form and
substance reasonably acceptable to Parent and Subco. For purposes hereof,
“Family Group” means, with respect to any natural person, such person’s spouse,
siblings and descendants (whether natural or adopted) and any trust or other
entity solely for the benefit of such person and/or such person’s spouse, their
respective ancestors and/or descendants.

               (b)     At the Meeting or in any other circumstances upon which a
vote, consent or other approval (including by written consent) with respect to
the Transaction, the Arrangement Agreement and/or the Arrangement Resolution is
sought, each Shareholder shall as requested by Parent or Subco (including,
without limitation, by cooperating with Parent and Subco with respect to the
irrevocable proxy granted to Parent pursuant to Section 7 below), vote (or cause
to be voted) such Shareholder’s Subject Shares in favor of the Arrangement
Resolution, the Transaction, the adoption by the Company of the Arrangement
Agreement and the approval of the other transactions contemplated by the
Arrangement Agreement and any amendment thereto.

               (c)     Each Shareholder will exercise all voting rights
attaching to such Shareholder’s Subject Shares to oppose any proposed action by
the Company, its shareholders, any of its subsidiaries or any other person which
reasonably could be regarded as being directed towards or would be reasonably
likely to impede, frustrate, prevent, delay or nullify the Transaction, the
Arrangement Agreement or any of the other transactions contemplated by the
Arrangement Agreement (collectively, “Frustrating Transactions”). Without in any
way limiting the foregoing, at any meeting of the shareholders of the Company or
at any adjournment or postponement thereof or in any other circumstances upon
which the Company’s shareholders’ vote, consent or other approval is sought,
each Shareholder shall, as requested by Parent or Subco, vote (or cause to be
voted) such Shareholder’s Shareholders Shares against (i) any merger agreement
or merger, amalgamation agreement or amalgamation, arrangement agreement or
arrangement (other than the Transaction and the Arrangement Agreement),
consolidation, combination, take-over bid, tender or exchange offer, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company or any other similar proposal (collectively,
“Alternative Transactions”), (ii) any change in the management or the board of
directors of the Company as of the date hereof, (iii) any change in the present
capitalization or dividend policy of the Company as of the date hereof, (iv) any
amendment of the Company’s constating documents or (v) any action or inaction
which reasonably would be expected to result in any breach, violation or
contravention of the Arrangement Agreement or that would result in any of the
conditions set forth in the Arrangement Agreement not being satisfied.



4



--------------------------------------------------------------------------------



               (d)     Each Shareholder hereby authorizes and requests the
Company and its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of its Subject Shares (and that this
Agreement places limits on the voting of the Subject Shares). Each Shareholder
shall not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any of the
Subject Shares, unless such Transfer is made in compliance with this Agreement.

               (e)     Each Shareholder shall furnish to Parent and Subco all
information required for any application or other filing to be made pursuant to
the rules and regulations of any applicable Law (including all information
required to be included in the Information Circular) in connection with the
Transaction and the transactions contemplated by the Arrangement Agreement. Each
Shareholder hereby permits the Company, Parent and Subco to publish and disclose
in the Information Circular its identity and ownership of the Subject Shares,
and the nature of its commitments, arrangements and understandings under this
Agreement.

         4.     Waiver and Releases. Each Shareholder hereby waives any rights
to dissent from the Transaction or the Arrangement Resolution that such
Shareholder may have under applicable Law. Effective as of the time at which the
Transaction becomes effective (the “Effective Time”), each Shareholder on such
Shareholder’s own behalf and, as applicable, on behalf of its or his heirs,
successors, assigns, executors and personal representatives hereby releases and
discharges the Company and its predecessors, successors, parents, subsidiaries,
affiliated entities, divisions and assigns, together with each and every of
their officers, directors, stockholders, general partners, limited partners,
members, employees and agents and the heirs, personal representatives and
executors of the same (herein collectively referred to as the “Company
Releasees”), from any and all suits, causes of action, complaints, obligations,
demands or claims of any kind, whether in law or in equity, direct or indirect,
known or unknown, suspect or unsuspected (hereinafter “Claims”), which such
Shareholder ever had, now has, or may have against the Company Releasees or any
one of them in relation to the Company arising out of or relating to any matter,
thing or event occurring up to and including the Effective Time; provided,
however, that nothing herein shall be deemed to release any Claim which a
Shareholder may have against the Company (i) arising out of the Arrangement
Agreement, including, without limitation the right to receive the consideration
contemplated thereunder and the rights to indemnification of directors and
officers as set forth therein, (ii) arising under indemnification agreements or
arrangements existing as of the date hereof between the Company and its
subsidiaries, on the one hand, and their respective officers or directors, on
the other hand, or (iii) in the case of Dysthe, under the Employment Agreement,
dated September 4, 2003, between Dysthe and the Company, as amended, restated or
otherwise modified from time to time.

        5.     Notice of Acquisition of Additional Subject Shares. Each
Shareholder hereby agrees, while this Agreement is in effect, to promptly notify
Parent and Subco of the number of any Subject Shares acquired by such
Shareholder, if any, after the date hereof.

         6.     Non-Solicitation. Without limiting the provisions of Section 15
hereof, the Shareholders, whether acting individually or as an agent of the
Company, jointly and severally agree that the Shareholders shall not (and shall,
subject to the provisions of Section 15 hereof, cause each affiliate, agent,
trustee or other person acting on their behalves not to), directly or
indirectly, other than with Parent, Subco and their respective representatives
and agents, (a)



5



--------------------------------------------------------------------------------



initiate, solicit, encourage, entertain, accept, discuss or negotiate any
inquiries, proposals or offers (whether initiated by either Shareholder or
otherwise) with respect to any Competing Transaction, (b) provide information to
any party in connection with any Competing Transaction or (c) enter into any
contract, agreement or arrangement with any party, concerning or relating to a
Competing Transaction or requiring either Shareholder to abandon, terminate or
fail to consummate or vote against the Transaction.

         7.     Grant of Proxy.

               (a)     Each Shareholder irrevocably covenants and agrees in
favor of Parent and Subco that following receipt of the Information Circular and
no later than five Business Days prior to the date of the Meeting, it or he
shall deliver or cause to be delivered (including by instructing the participant
in the book based system operated by The Canadian Depository for Securities
Limited through which the Shareholder holds Subject Shares to arrange for such
delivery) to Subco a duly executed proxy (or other appropriate voting
instrument) in favor of Subco (or its nominee designated to the Shareholder in
writing) voting in favor of the Arrangement Resolution and such proxy (or other
voting instrument) shall not be revoked unless this Agreement is terminated in
accordance with its terms prior to the exercise of such proxy (or other voting
instrument).

               (b)     Each Shareholder irrevocably covenants and agrees in
favor of Parent and Subco that following receipt of any form of proxy in respect
of any of the transactions, actions or matters referred to in Section 3(c) and
no later than five Business Days prior to the date of the relevant meeting, it
or he shall deliver or cause to be delivered (including by instructing the
participant in the book based system operated by The Canadian Depository for
Securities Limited through which the Shareholder holds Subject Shares to arrange
for such delivery) to Subco a duly executed proxy (or other appropriate voting
instrument) in favor of Subco (or its nominee designated to the Shareholder in
writing) voting against such transaction, action or matter and such proxy (or
other voting instrument) shall not be revoked unless this Agreement is
terminated in accordance with its terms prior to the exercise of such proxy (or
other voting instrument).

         8.     Further Assurances. Each Shareholder will, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further proxies, transfers, assignments, endorsements, consents and other
instruments as Parent or Subco may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement and to
vest the power to vote such Shareholder’s Subject Shares as contemplated by
Section 7.

         9.     Covenant of the Company. The Company covenants to Parent and
Subco that it will not register any transfer of any certificate representing
either Shareholder’s Subject Shares in contravention of this Agreement.

        10.     Covenant of Parent and Subco. Each of Parent and Subco covenants
to the Shareholders that it will perform all of its covenants, agreements and
obligations under the Arrangement Agreement.



6



--------------------------------------------------------------------------------



        11.     Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, each of Parent and Subco shall have the right to assign its
rights, interests and obligations hereunder to any of its affiliates without the
prior written consent of the other parties hereto.

        12.     Termination. This Agreement, and all rights and obligations of
the parties hereunder (other than under Sections 4, 12, 13 and 14), shall
terminate upon the earliest to occur of (i) termination of the Arrangement
Agreement, (ii) the mutual written agreement of the parties hereto to terminate
this Agreement and (iii) the Effective Time. Nothing in this Section 12 shall
relieve any party from any liability for breach of this Agreement.

        13.     Capture.

               (a)     In the event that the transactions contemplated by the
Arrangement Agreement are not consummated due to a breach of this Agreement by
any Shareholder and any Subject Shares of a Shareholder are sold, transferred,
exchanged, canceled or disposed of in connection with or as a result of any
Alternative Transaction which is executed or consummated within twelve (12)
months following the date that the Arrangement Agreement is terminated (an
“Alternative Disposition”) then, in addition to the remedies at law or equity
for breach of this Agreement, on the closing of such Alternative Disposition,
such Shareholders shall tender and pay to, or shall cause to be tendered and
paid to, Subco (or its designee), in immediately available funds, all of the
Profit (as defined below) realized by such Shareholders from such Alternative
Disposition. Subject to Section 13(b), “Profit” shall mean an amount equal to
the excess, if any, of (i) the Alternative Transaction Consideration (as defined
below) over (ii) the cash consideration set forth in the Arrangement Agreement.
If the Alternative Transaction Consideration includes any consideration other
than cash, such Shareholders may, if not prohibited from transferring any such
consideration to Subco (or its designee), transfer, in lieu of cash, a pro rata
portion (based on the proportion of the non-cash consideration to the aggregate
consideration) of the Profit represented by such other forms of consideration.
“Alternative Transaction Consideration” shall mean all cash, securities,
settlement or termination amounts, notes or other debt instruments, and other
consideration received or to be received, directly or indirectly, by such
Shareholders and their affiliates in connection with or as a result of such
Alternative Disposition or any agreements or arrangements (including, without
limitation, any employment agreement (except a bona fide employment agreement
pursuant to which a Shareholder is required to devote, and under which such
Shareholder in good faith intends to devote, substantially all of his business
time and effort to the performance of executive services for the Company in a
manner substantially similar to such Shareholder’s current employment
arrangements with the Company), consulting agreement, non-competition agreement,
confidentiality agreement, settlement agreement or release agreement) entered
into, directly or indirectly, by such Shareholders or any of their affiliates as
a part of, or in connection with, the Alternative Disposition or the associated
Alternative Transaction.



7



--------------------------------------------------------------------------------



               (b)     For purposes of determining Profits under this Section
13: (i) all securities that are publicly traded shall be valued at the average
of the closing prices for the five trading days ending on the date on which the
Alternative Disposition closes; (ii) all other non-cash items shall be valued
based upon the fair market value thereof as of the date of closing of the
Alternative Disposition as determined by an independent expert selected by
Parent and who is reasonably acceptable to such Shareholder; (iii) all deferred
payments or consideration shall be discounted to reflect a market rate of net
present value thereof as determined by the above-referenced independent expert;
and (iv) if less than all of a Shareholder’s Subject Shares are subject to the
Alternative Disposition, the cash consideration set forth in the Arrangement
Agreement shall be multiplied by a fraction, the numerator of which is the
number of such Shareholder’s Subject Shares sold, transferred, exchanged,
canceled or disposed of in such Alternative Disposition and the denominator of
which is the total number of such Shareholder’s Subject Shares. In the event any
contingent payments are included in the consideration for the Alternative
Disposition, upon receipt of any such contingent payment, such Shareholder will
promptly transfer to Subco (or its designee) any additional amounts that would
have been transferred to Subco (or its designee) upon the completion of the
Alternative Disposition if such contingent payment had been received at such
time.

         14.     General Provisions.

               (a)     Expenses. Subject to the terms of the Arrangement
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expense.

               (b)     Amendments. This Agreement may not be amended except by
an instrument in writing signed by Parent, Subco and each Shareholder as to
which such amendment is to be effective.

               (c)     Notice. All notices and other communications hereunder
shall be in writing and shall be deemed given upon receipt to the parties at the
addresses set forth below (or at such other address for a party as shall be
specified by like notice). The date of receipt of any such notice or other
communication if delivered personally shall be deemed to be the date of delivery
thereof, or if sent by facsimile transmission, the date of such transmission if
sent during normal business hours on a Business Day, failing which it shall be
deemed to have been received on the next Business Day.



8



--------------------------------------------------------------------------------



  (i) if to Parent or Subco:


  Fortezza Holdings S.à.r.l.
c/o Mercuria Services S.A.
8-10, rue Mathias Hardt
BP 3023
L-1030 Luxembourg
Telecopy: +352 48 06 31
Attention: Alain Peigneux and Catherine Koch


  and


  Beech Investment Corp.
c/o Farris Vaughan
700 West Georgia Street, 25th Floor
Vancouver, British Columbia
V7Y 1B3
Telecopy: (604) 661-9349
Attention: Dean O'Leary


  with copies (that will not constitute notice to Parent or Subco) to:


  Vista Equity Partners
150 California Street, 19th Floor
San Francisco, CA 94111
Telecopy: (415) 765-6666
Attention: Brian N. Sheth


and

  Kirkland & Ellis LLP
Citicorp Center
153 East 53rd Street
New York, New York 10022-4611
Telecopy: (212) 446-4900
Attention: Eunu Chun, Esq.


  and


  Davies Ward Phillips & Vineberg LLP
1 First Canadian Place, 44th Floor
Toronto, Ontario
Canada M5X 1B1
Telecopy: (416) 863-0871
Attention: Patricia Olasker, Esq.



9



--------------------------------------------------------------------------------

  if to the Company:


  MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond BC
Canada V6X 2W8
Telecopy: (604) 207-6062
Attention: Eric Dysthe


  with copies (that will not constitute notice to the Company) to:


  Dorsey & Whitney LLP
U.S. Bank Centre
1420 Fifth Avenue
Seattle, Washington 98101
Telecopy: (206) 903-8820
Attention: Randal R. Jones, Esq.


  and


  Davis & Company LLP
2800 Park Place
666 Burrard Street
Vancouver, B.C. V6C 2Z7
Telecopy: (604) 605-3797
Attention: Don Collie, Esq.


  (ii) if to either Shareholder, to:


  Erik Dysthe
c/o MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond, B.C.
Canada V6X 2W8
Telecopy: (604) 207-6062


  with a copy (that will not constitute notice to the Shareholders) to:


  Torys LLP
Suite 3000
Box 270, TD Centre
79 Wellington Street West
Toronto, Ontario
M5K 1N2 Canada
Telecopy: (416) 865-7380
Attention: Peter Jewett, Esq.


               (d)     Interpretation. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the



10



--------------------------------------------------------------------------------



meaning or interpretation of this Agreement. Wherever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

               (e)     Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

               (f)     Entire Agreement; No Third-Party Beneficiaries. This
Agreement (including the documents and instruments referred to herein) (i)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (ii) is not intended to confer upon any person other
than the parties hereto (and, as provided in Section 4, the Company Releasees
and the Shareholder Releasees, who shall be third party beneficiaries hereof)
any rights or remedies hereunder.

               (g)     Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable conflicts of law.

               (h)     Publicity. Except as otherwise required by law, court
process or the rules of the NASDAQ National Market, the Toronto Stock Exchange
or as contemplated or provided in the Arrangement Agreement (any of the
foregoing, a “Required Disclosure”), for so long as this Agreement is in effect,
neither Shareholder shall issue or cause the publication of any press release or
other public announcement with respect to the transactions contemplated by this
Agreement or the Arrangement Agreement without the prior written consent of
Parent; provided, that in any case, except for Required Disclosures, no
Shareholder will use the name of Parent or Subco or any affiliate thereof
without Parent’s written permission and will discuss the term and contents of
any such release with Parent prior to dissemination.

               (i)     Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in a court of the United States
(without posting of bond or other security). This being in addition to any other
remedy to which they are entitled at law or in equity.

               (j)     Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not affected in any manner materially adverse to
any party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually



11



--------------------------------------------------------------------------------

acceptable manner in order that the Transaction be completed as originally
contemplated to the fullest extent possible.

               (k)     Waiver of Jury Trial. Each party to this Agreement hereby
waives, to the extent permitted by applicable law, trial by jury in any
litigation in any court with respect to, in connection with, or arising out of
this Agreement or any ancillary agreement or the validity, protection,
interpretation, collection or enforcement thereof.

         15.     Shareholder Capacity. No person executing this Agreement who is
or becomes during the term hereof a director or officer of the Company (or who
has designated a director or officer of the Company) makes any agreement or
understanding herein in his or her capacity as such director or officer (or with
respect to any such designated director or officer, in his capacity as such).
Each Shareholder signs solely in his or her capacity as the record holder and
beneficial owner of, or the trustee of a trust whose beneficiaries are the
beneficial owners of, such Shareholder’s Subject Shares and nothing herein shall
limit or affect any actions taken by a Shareholder (or such Shareholder’s
designee(s)) in its capacity as an officer or director of the Company to the
extent not prohibited by the Arrangement Agreement.



* * * * *




12



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent, Subco, the Company and each Shareholder have
signed, or caused this Support Agreement to be signed by its officer duly
authorized, all as of the date first written above.

  MDSI MOBILE DATA SOLUTIONS INC.


By: /s/ Glenn Kumoi                     
Name:  Glenn Kumoi
Title:  CAO


  Fortezza Holdings S.A.R.L.


By: /s/ Robert F. Smith                     
Name:     Robert F. Smith
Title:     Managing Partner


  BEECH INVESTMENT CORP.


By: /s/ Robert F. Smith                     
Name:     Robert F. Smith
Title:     Managing Partner


  ERIK DYSTHE HOLDINGS CO.


By: /s/ Erick Dysthe                                 
Name:  Erik Dysthe
Title:  President


  /s/ Erik Dysthe                                            
Erik Dysthe



--------------------------------------------------------------------------------

